DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Amanda Schnepp (Reg. No.72, 073) on March 9, 2020. 
2.	The application has been amended as follows:
Cancel claim 9 
Rejoining claim 17 with claims 1, 2, 6-8, 10-13, 15, 16, 19, and 35. 
1.    	(Currently amended) A method for quantitating [the] a proportion of methylation of a DNA sequence in a DNA sample comprising:
(i)    	contacting the DNA sample with a [reaction] premixture comprising [at least] three 
methylation-sensitive endonucleases (MSEs) [with specificity to different DNA sequences], a thermal stable DNA polymerase, oligonucleotide primers [flanking] for amplifying the DNA sequence, and a buffer formulated to facilitate activity of the MSEs and the DNA polymerase, thereby forming a reaction mixture, wherein the MSEs [comprise] consist of AccII, Hpall, and HpyCH4IV;
(ii)    	incubating the [sample] reaction mixture under conditions permissive for cleaving the DNA sequence [cleavage] by the MSEs;
(iii)	after step (ii), producing an amplified product by incubating the [sample] reaction mixture under conditions permissive for quantitative polymerase chain reaction (PCR)[,thereby amplifying the DNA]; and
(iv)    quantitating the proportion of methylation in the DNA sequence of the DNA sample by quantitating the amplified product [DNA thereby quantitating the proportion of methylation in the DNA sequence of the DNA sample],
wherein the volume of the reaction mixture [volume] is not adjusted during steps (ii)-(iii).
2.    	(Currently amended) The method of claim 1, wherein the MSEs are enzymes that do not cleave DNA at CpG methylated positions.
7.    	(Currently amended) The method of claim 1, wherein the [reaction] premixture further comprises a hot-start DNA polymerase [system].
8.    	(Currently amended) The method of claim 1, wherein said quantitating the proportion of methylation in the DNA sequence of the DNA sample comprises comparing the amount of [DNA amplification] the amplified product to an amplification standard, wherein the amplification standard is a DNA sample with a known proportion of methylation and a known amount.
11.    	(Currently amended) The method of claim 1, wherein the [reaction] premixture further comprises an oligonucleotide probe that [binds] hybridizes to the DNA sequence and comprises a label.
13.    	(Currently amended) The method of claim 1, wherein the [reaction] premixture comprises free nucleotides that comprise a label or a label that binds to a double-stranded DNA.
15.    	(Currently amended) The method of claim 13, wherein [said quantitating the DNA 
amplification in] step (iv) further comprises detecting [a] the label.
17.    (Currently amended) The method of claim 16, wherein the mammalian genomic DNA sample is from a human subject, a cell line, or a tissue bank.
19.    	(Currently amended) The method of claim [17] 16, wherein the mammalian genomic DNA sample is from a blood sample, a tissue biopsy sample, a urine sample, or a saliva sample.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 6-8, 10-13, 15-17, 19, and 35 are allowable in light of applicant’s amendment and arguments (see page 7, last paragraph bridging to page 8, first paragraph of applicant’s remarks) filed on November 4, 2020 and the examiner’s amendment. The rejections under 35 U.S.C 103 have been withdrawn in view of applicant’s amendment filed on November 4, 2020 and the examiner’s amendment. The closest prior arts in the record are Singler-Sam et al., (Nucleic Acids Research, 18, 687, 1990), Foekens et al., (US 2009/0111707 Al, published on April 30, 2009) and Hanna et al., (US 2010/0015622 Al, priority date: July 13, 2008). These prior arts do not teach a combination of steps (i) to (iv) of claim 1. These prior arts either alone or in combination with the other art in the record do not teach or reasonably suggest a method for quantitating a proportion of methylation of a DNA sequence in a DNA sample which comprises all limitations recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 12, 2021